Title: Enclosure: Contingency Orders, 12 June 1779
From: Washington, George
To: 


          
            [12 June 1779]
          
          General Disposition for the ArmyIn case of an attempt upon West point
          The alarm Guns or other Signals for calling in the Militia suddenly, are to be fired, or given the instant the enemys designs are discoverd.
          The Garrison is to attend principally to the defence of the Post—at the same time they are to spare all the Men they can with safety to that object to harrass & dispute with the enemy; every inch of ground leading to the Works; or to the heights above them.
          The divisions on this ground are to move by Different Routs to the Furnace of Dean—Lord Stirlings will take the Road from Junes’s Tavern. Baron de Kalbs take the Road which goes of[f] at Earls Mill—and General St Clairs will make use of the one at the Widow Van ambroes.
          A Battalion from the right division is to move on the Road leading

from Junes’s Tavern towards Haverstraw, to prevent our right being turned undiscovered.
          The remainder of that division is to endeavour to gain the enemys left Flank, if they should move on the Road from Kings Ferry directly to the Furnace—by Doodles town to the same place—or from Fort Montgomery thither.
          General St Clair in either of these cases is to attempt gaining the enemys right Flank.
          Baron de Kalb under these circumstances is to oppose them in Front.
          If on the other hand the enemy should rely more upon Water transportation, sending a part of their force early from Fort Montgomery by Land, along the River Road, in that case Lord Stirling will endeavour to fall upon their rear. Baron de Kalb upon their left Flank—While General St Clair opposes them in Front endeavouring to prevent them from taking possession of the heights back of our Works on Stony hill & Fort Putnam.
          Each division is to take especial care that they are not out flanked, & for this & other valuable purposes, are to keep as extended a line, and their Troops in as open order as they possibly can to be under proper command—Each division is to keep a reserve for the purpose of giving support, or in case of necessity to cover a retreat.
          It is expected that the Troops will advance boldly upon the enemy—and by no means, nor under any pretence whatsoever throw away their ammunition at long shot—A Musquet had better never be discharged than fired in so wasteful, shameful, & cowardly a manner.
          As the Country is covered with Wood—is close—& much broken, it will be necessary for the Major Generals to fix upon certain beats, or signals, for advancing in the whole, or part, retreating, &ca.
          In case individuals, or parties should get seperated from the main body (to prevent which every possible care should be used) Smiths Tavern (present head Quarters) is to be the first place of rendezvous—and Chester the second, if circumstances should so require.
        